ACCEPTED
                                                                                    04-14-00899-cv
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                1/8/2015 4:03:42 PM
                                                                                      KEITH HOTTLE
                                                                                             CLERK

                           NO. 14-07-00119-CVL

LAURA LETICIA ZEPEDA                     § IN THE DISTRICT COURT FILED INOF
VASQUEZ, Individually and on             §                4th COURT   OF APPEALS
                                                           SAN ANTONIO, TEXAS
Behalf of the Estate of Jose             §                01/8/2015 4:03:42 PM
Abraham Vasquez, Jr.,                    §                  KEITH E. HOTTLE
       Plaintiff,                        §                        Clerk
v.                                       §
                                         §
ROSETTA RESOURCES OPER.,                 §
LP, LEWIS ENERGY GROUP,                  § LA SALLE COUNTY, TEXAS
LP, LEWIS PETRO PROP., INC.,             §
LEGEND NAT. GAS III, LP,                 §
LEGEND NAT. GAS, LLC,                    §
VIRTEX HOLDINGS, LLP,                    §
VIRTEX OPER. CO., INC.,                  §
ENTERPRISE PRODUCTS                      §
HOLDINGS, LLC, ENTERPRISE                §
PRODUCTS CO., and XTO                    §
ENERGY INC.,                             §
      Defendants                         §     81st JUDICIAL DISTRICT

                       AMENDED NOTICE OF APPEAL

      1.     Plaintiff files this amended notice of appeal pursuant to Tex. R.

App. P. 25.1(g).

      2.     Plaintiff desires to appeal from the January 5, 2015, final order

granting all defendants’ motions to dismiss pursuant to TEX. R. CIV. P. 91a.

This notice of appeal is filed within 30 days of the Court’s order.

      3.     Plaintiff appeals to the Fourth Court of Appeals in San Antonio.
Respectfully submitted,



By:           /s/ Jeffrey L. Dorrell         .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR PLAINTIFF




Vasquez v. Rosetta Resources Operating, LP       2
          Plaintiff’s Notice of Appeal
	  
                                   CERTIFICATE OF SERVICE

       I hereby certify that on              1-8   , 2015, a true and correct copy of the
foregoing was sent by:

                    Hand delivery
             X      Certified mail
             X      Telephonic document transfer
                    E-service in accordance with TEX. R. CIV. P. 21a(a)(1)

in accordance with TEX. R. CIV. P. 21a to the following counsel of record:

          Mr. William A. Abernethy
          Donnell, Abernethy & Kieschnick, P.C.
          555 N. Carancahua, Suite 1770
          Corpus Christi, Texas 78401
          Telephone: 361-888-5551
          FAX: 361-880-5618
          COUNSEL FOR DEFENDANT ROSETTA RESOURCES
          OPERATING, LP.

          Mr. David L. Ortega
          Naman Howell Smith & Lee, PLLC
          1001 Reunion Place, Suite 600
          San Antonio, Texas 78216
          Telephone: 210-731-6300
          FAX: 210-785-2953
          COUNSEL FOR DEFENDANTS LEWIS ENERGY GROUP, LP, and
          LEWIS PETRO PROPERTIES, INC.

          Mr. Christopher Lowrance
          Royston, Rayzor, Vickery & Williams, L.L.P.
          802 Carancahua, Suite 1300
          Corpus Christi, Texas 78401
          Telephone: 361-884-8808
          FAX: 361-884-7261
          COUNSEL FOR DEFENDANTS VIRTEX OPERATING CO., INC.,
          and VIRTEX HOLDINGS, LLP




Vasquez v. Rosetta Resources Operating, LP
          Plaintiff’s Notice of Appeal
                                                                                       3
          Mr. Isaac J. Huron
          Davis, Cedillo & Mendoza, Inc.
          McCombs Plaza, Suite 500
          755 E. Mulberry Avenue
          San Antonio, Texas 78213
          Telephone: 210-822-6666
          FAX: 210-822-1151
          COUNSEL FOR DEFENDANTS LEGEND NATURAL GAS III, LP,
          and LEGEND NATURAL GAS, LLC

          Mr. E. Michael Rodriguez
          Atlas, Hall & Rodriguez, L.L.P.
          P.O. Box 6369 (78523-6369)
          50 W. Morrison Road, Suite A
          Brownsville, Texas 78520
          Telephone: 956-574-9333
          FAX: 956-574-9337
          COUNSEL FOR DEFENDANTS ENTERPRISE PRODUCTS
          HOLDINGS, LLC, and ENTERPRISE PRODUCTS CO.

          Mr. Jose E. Garcia
          Garcia & Villareal
          4311 N. McColl Road
          McAllen, Texas 78504
          Telephone: 956-630-0081
          FAX: 956-630-3631
          COUNSEL FOR DEFENDANT XTO ENERGY, INC.


                  /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Vasquez v. Rosetta Resources Operating, LP                     4
          Plaintiff’s Notice of Appeal